EX-10 6 ex10_x.htm EXHIBIT 10(X) Exhibit 10(x)

Exhibit 10(x)

GENERAL ELECTRIC COMPANY

2003 EXECUTIVE DEFERRED SALARY PLAN

I. Eligibility

        Each employee of General Electric Company or a participating affiliate
(“Company”) who, as of December 31, 2002, is in an Executive Band or higher
position, or, in the discretion of affiliate management, an equivalent position
in such affiliate, and who is subject to U.S. tax laws, shall be eligible to
participate in this Plan.

II. Deferral of Salary

1.  

Each employee eligible to participate in this Plan (“Participant”) shall be
given an opportunity to irrevocably elect (subject to any conditions set out in
the election form) prior to any deferral hereunder:


(a)  

the portion of the Participant’s annual base salary rate as of November 1, 2002
to be deferred. The minimum portion deferred shall be 10% and the maximum shall
be 50%, and


(b)  

the form of payout alternative as set forth in Section V.


2.  

Commencing with base salary for January 2003, the Participant’s total base
salary elected to be deferred under this Plan will be deferred in ratable
installments through the month of December 2003, and will be credited to the
Participant’s deferred salary cash account (“Deferred Account”) as of the end of
the month of deferral (“Deferral Date”).

III. Special One-Time Matching Credit

        As of December 31, 2003, a special one-time credit shall be made to the
Deferred Account of each Participant who is actively employed by the Company on
such date. The amount of such credit shall equal 3.5% of the total base salary
deferred under this Plan by the Participant (excluding interest). Such credit
shall not be provided for any Participant who has terminated employment with the
Company for any reason prior to December 31, 2003, or is not actively employed
on such date.

IV. Manner of Accounting

1.  

Each Deferred Account shall be unfunded, unsecured and nonassignable, and shall
not be a trust for the benefit of any Participant.


2.  

Except as may be otherwise provided in Section V or VIII, the Participant’s
Deferred Account will be credited with (a) the amount of base salary deferred on
each Deferral Date as set forth in Section II, (b) the special one-time matching
credit as set forth in Section III, and (c) interest at the annual rate of 9.5%
compounded annually on each December 31.

V. Payment of Deferred Account

1.  

Payment of a Participant’s Deferred Account will be made only after termination
of employment of the Participant.


2.  

If no manner of payment election is made, the Deferred Account will be paid in
10 annual installments commencing on March 1 (or as soon thereafter as
practical) following the year of termination of employment.


3.  

At the time of election to defer base salary, a Participant may irrevocably
elect: (a) the number of annual payout installments (minimum of 10, maximum of
20) of the Deferred Account commencing on March 1 (or as soon thereafter as
practical) following the year of termination of employment, unless (b) a lump
sum payment of the Deferred Account is elected in which case the lump sum
payment will be made on March 1 (or as soon thereafter as practical) following
the year of termination of employment.


4.  

Participants who terminate their employment on or after December 31, 2003
because of retirement, death, disability, layoff, plant closing or transfer to a
successor employer which is not controlled by the Company, or Participants who
terminate their employment on or after December 31, 2007 for any reason, will
receive payouts based on Deferred Account accumulations at the 9.5% interest
rate. Payments will be made pursuant to Section V.2 or V.3 above beginning on
March 1 (or as soon thereafter as practical) following the year of termination
of employment.


5.  

Unless waived by the Chairman, if the Participant terminates employment prior to
December 31, 2003 for any reason, or prior to December 31, 2007 for any reason
other than retirement, death, disability, layoff, plant closing or transfer to a
successor employer which is not controlled by the Company, Section IV.2.(c)
shall not apply and the Participant’s Deferred Account, will be paid in a lump
sum, without any interest, as soon as practical following the date of
termination.

 

VI. Death Benefits

        In the event of a Participant’s death prior to receiving any or all
payments to which the Participant is entitled, the remaining Deferred Account
shall be paid at the time and in the manner provided in Section V to the
beneficiary or beneficiaries designated by the Participant on a beneficiary
designation form properly filed by the Participant with the Company in
accordance with established administrative procedures. If no such designated
beneficiary survives the Participant, such remaining benefits shall be paid as
set forth above to the Participant’s estate.

VII. Administration and Interpretation

        This Plan shall be administered by a “Committee” consisting of not less
than two persons appointed from time to time by the Chairman. The Committee
shall have full power and authority on behalf of the Company to administer and
interpret the Plan in its sole discretion. All Committee decisions with respect
to the administration and interpretation of the Plan shall be final and binding
upon all persons.

VIII. Amendment of the Plan

        This Plan may be amended, suspended or terminated at any time by the
Management Development and Compensation Committee of the Board of Directors
(“MDCC”). In addition, the MDCC may alter or amend the payout schedule of any or
all of the accrued benefits of a Participant at any time.

IX. Effective Date

        The effective date of this Plan shall be January 1, 2003.

--------------------------------------------------------------------------------

2003 EXECUTIVE DEFERRED SALARY PLAN

As provided pursuant to the terms of the above-mentioned Plan, Messrs. Norman C.
LaFlamme and Jerry Wald are hereby appointed to serve on the administrative
committee for said Plan.

 

 

_______________________________________________________

Approved: J.R. Immelt 

Date: ______________________